 

 

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT USDC SDNY
SOUTHERN DISTRICT OF NEW YORK DOCUMENT
ELECTRONICALLY FILED
DOC #:
United States of America, DATE FILER an 1 9.2020
~V~

18-cr-224 (AJN)
Ali Sadr Hashemi Nejad,
ORDER
Defendant.

 

 

ALISON J. NATHAN, District Judge:

In its response letter to be filed by 7 p.m., the Government shall include a detailed
representation to the Court that explains why Government Exhibit 411 was not previously
disclosed and what led to its disclosure for the first time yesterday. That representation shall
further specify all attorneys involved in the decision-making with respect to both the non-

disclosure and the subsequent disclosure yesterday of this document.

   

SO ORDERED.
| S1PI0
Dated: March ¥ , 2020 as
New York, New York le A

 

ALISOW J. NATHAN
United States District Judge

 
